

115 HR 3852 IH: Humanitarian Disaster Relief Act of 2017
U.S. House of Representatives
2017-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3852IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2017Ms. Meng (for herself, Ms. Velázquez, Mr. Serrano, Mr. Soto, and Mr. Gutiérrez) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo permit the waiver of Jones Act requirements for humanitarian relief efforts.
	
 1.Short titleThis Act may be cited as the Humanitarian Disaster Relief Act of 2017. 2.Jones Act waiver for humanitarian relief effortsSection 501(b) of title 46, United States Code, is amended by inserting or humanitarian relief efforts after national defense in each place it appears.
		